Citation Nr: 1610565	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.  

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In this case, the Veteran appointed the Vietnam Veterans of America as shown in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, signed in October 2010.  Following certification of the appeal, VA received several VA Forms 21-22 regarding the appointment of other representatives.  Thereafter, a VA Form 21-22a was received in April 2013 appointing a private attorney to represent the Veteran regarding issues other than those listed on the title page of this decision.  The Agency of Original Jurisdiction (AOJ) continued to recognize the Vietnam Veterans of America as the representative regarding the issues at hand.  For instance, the Vietnam Veterans of American was provided a VA Form 646, Statement of Accredited Representative in Appealed Case, by the AOJ.  The VA Form 646 was completed, signed, and submitted by Vietnam Veterans of America to VA in December 2012.  The Veteran also addressed his withdrawal of the issues on appeal to a representative of the Vietnam Veterans of America.  The Vietnam Veterans of American also recognized their representation of the Veteran.  Accordingly, the Vietnam Veterans of America is listed as the representative regarding the issues on appeal in this case.

The issues of entitlement to entitlement to an increased rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in a separate decision by the Board as the Veteran is represented by a private attorney with respect to those issues.  See BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing: Policies and Responsibility Assignments.


FINDING OF FACT

In a January 2016 written correspondence, the Veteran requested that the issues of entitlement to a compensable initial rating for bilateral hearing loss and entitlement to service connection for headaches be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a compensable initial rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for headaches are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to a compensable initial rating for bilateral hearing loss and entitlement to service connection for headaches.  The AOJ certified the issues for appellate consideration.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).

Following certification of the appeal to the Board, in January 2016 written correspondence signed by the Veteran, withdrawal of the issues of entitlement to a compensable initial rating for bilateral hearing loss and entitlement to service connect for headaches, was requested.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issues of entitlement to a compensable initial rating for bilateral hearing loss and entitlement to service connection for headaches, they are dismissed.



	(CONTINUED ON NEXT PAGE)

ORDER

The issue of entitlement to a compensable initial rating for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for headaches is dismissed.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


